Defendants were convicted of assault and battery, and appeal.
The trial was had before the judge, sitting without a jury. In such cases, the judge in passing upon the facts takes the place of a jury.
The evidence introduced by the state was ample to sustain the finding of guilt as to each defendant.
After conviction, the defendants made a motion for a new trial on the ground that, after the evidence was all in, and the case had been submitted to the court for decision, the court having the cause under consideration viewed the locus in quo in the absence of the defendants or their counsel. The statement of the trial judge, which is the only evidence offered to sustain this contention, is to the effect that he did view the locus in quo, but that this took place on Saturday before the trial of the present cases, which according to the record took place on June 25th. The allegations of the motion, therefore, are not sustained, and the motion for a new trial was properly overruled.
We find no error in the record, and the judgment is affirmed.
Affirmed.